               Case 2:20-cv-01636-JLR Document 7 Filed 11/16/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          GENEVA LANGWORTHY,                             CASE NO. C20-1636JLR

11                               Plaintiff,                ORDER REFERRING MOTION

12                        v.

13          ALTERNATIVE HUMANE
            SOCIETY,
14
                                 Defendant.
15
            Before the court is pro se Plaintiff Geneva Langworthy’s motion to appoint
16
     counsel. (Mot. (Dkt. # 6).) Ms. Langworthy alleges that Defendant Alternative Humane
17
     Society refused to accommodate her disabilities and applied discriminatory eligibility
18
     criteria against her with respect to her requests to re-adopt her service dog or to adopt a
19
     different dog. (See Compl. (Dkt. # 5) at 7-9.) She further alleges that Defendant
20
     retaliated against her for attempting to assert her rights under the Americans with
21
     //
22


     ORDER- 1
              Case 2:20-cv-01636-JLR Document 7 Filed 11/16/20 Page 2 of 3




 1 Disabilities Act. (See id.) Ms. Langworthy filed a motion for appointment of counsel.

 2 (See Mot.)

 3         This District has implemented a plan for court-appointed representation of civil

 4 rights litigants. The plan currently in effect requires the court to assess a plaintiff’s case

 5 before forwarding it to a pro bono screening committee for further review and a possible

 6 appointment of pro bono counsel. See General Order No. 10-05, Section 3(c) (Aug. 12,

 7 2010). The court assesses the plaintiff’s case to determine that it is not frivolous and that

 8 the plaintiff is financially eligible. Id. Ms. Langworthy’s submissions satisfy the court

 9 that there is an adequate basis to refer her case to the Screening Committee.

10         Under Section 3(c) of the District’s pro bono plan, the court DIRECTS the Clerk

11 of the Court to forward Ms. Langworthy’s complaint (Dkt. # 5), the motion to appoint

12 counsel (Dkt. # 6), and the pleadings and documents filed to date to the Screening

13 Committee. See General Order No. 10-05, Section 3(c). The court ORDERS the

14 Screening Committee to review the case and make a recommendation to the court in

15 accordance with the pro bono plan and the rules for the pro bono panel on or before

16 January 15, 2021. The Clerk shall RENOTE Ms. Langworthy’s motion to appoint

17 counsel (Dkt. # 6) for January 15, 2021, pending the Screening Committee’s

18 recommendation as to whether the court should appoint counsel. See General Order No.

19 10-05, Section 3(f).

20 //

21 //

22 //


     ORDER- 2
            Case 2:20-cv-01636-JLR Document 7 Filed 11/16/20 Page 3 of 3




 1        Dated this 16th day of November, 2020.



                                                   A
 2

 3
                                                   JAMES L. ROBART
 4                                                 United States District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER- 3
